COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of B.L.R., a Child

Appellate case number:      01-16-00219-CV

Trial court case number:    2015-04570J

Trial court:                314th District Court of Harris County

        On March 15, 2016, appellant, A.M.B., filed a notice of appeal in the trial court
from the order granting the motion to dismiss her petition to modify the parent-child
relationship and, in the alternative, motion to deny appellant’s motion for temporary
orders, signed on February 15, 2016. On March 16, 2016, the trial clerk’s letter of
assignment to this Court designated this case as an accelerated appeal apparently because
it previously involved the termination of parental rights.


       On March 24, 2016, appellant filed an amended notice of appeal seeking to appeal
from both the order granting adoption to petitioners P.R.H. and H.R.H., signed on
December 17, 2015, and the order granting the motion to dismiss her modification
petition, signed on February 15, 2016. Appellant, who was the foster mother, and is the
adoptive mother of the biological sibling of the child, B.L.R., the subject of this suit,
contended that this should not be an accelerated appeal because the issue of termination
was not being appealed, merely the subsequent order denying her petition to modify the
prior termination decree. One of the appellees, the Texas Department of Family and
Protective Services (“DFPS”), filed a memo contending that this case should remain as an
accelerated appeal, while appellant filed a response in opposition.


       The reporter’s record was filed in this Court on May 22, 2016. The sealed original
clerk’s record was filed on May 13, 2016, and the first and second supplemental clerk’s
records were filed on June 23 and July 6 and 13, 2016, respectively. Thus, the appellate
records appear to be complete.
        After a preliminary review of the records, however, it appears that this is not an
accelerated appeal. Neither of the orders on appeal arose from a suit in which the
termination of parental rights was at issue or from a child protection case filed by a
governmental entity, such as DFPS, for managing conservatorship. See TEX. R. APP. P.
28.4(a)(2). In addition, neither of the orders on appeal contained the specific language
that is required in all child protection cases to be listed in all capital letters warning that
any appeal in a suit involving the termination of parental rights will be governed by the
rules for accelerated appeals. See TEX. FAM. CODE ANN. § 263.405(b) (West Supp.
2015).


       Accordingly, the Clerk of this Court is directed to designate this case as a standard
appeal in a suit affecting the parent-child relationship. Thus, the appellant’s brief is
ORDERED to be filed within 30 days of the date of this order. See TEX. R. APP. P. 2,
38.6(a)(1), (d). The appellees’ briefs, if any, are ORDERED to be filed within 30 days
of the date of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.

Judge’s signature: /s/ Laura Higley
                    X Acting individually      Acting for the Court

Date: July 14, 2016




                                              2